10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

iHa.lV€Y Grad Jlldge Richa.rd A. _I ones

Ha.tvey Grad, PS Magistrate-_Iudge ]. Richard Creatura
323 Queen Anne Ave. N., Suit,e 102

Seattle, WA 98109

206.331.3927

Attorney for Plaintiff

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

 

 

 

EUGENE HoLLEY, case NO.; 2;17-cv-00771_RAJ-JRC
Plaintiff, 0RDER GRANTING PLAINTIFF’s
vs. MoTIoN FOR EAJA FEES AND COSTS
NANCY BERRYHILL, ACTING NoTING DATE= FRIDAY
COMMISSIONER oF soCIAL sECURITY, JANUARY 25, 2019
Defendant.
ORDER

This having come on before the court on Plaintiff’s motion for an award of EAJA fees and
costs, ECF 37, in which Plaintiff seeks S20.85 in cost and $6,128.29 in attorney’s fees under the Equal
Access to Justice Act (EAJA), 28 U.S.C. §2412(a)(l) and (d)(l)(A), after the court’s decision in

plaintiff’ s favor.

A party who prevails in a civil action against the United States is entitled to costs under EAJA,
28 U.S.C. §2412(a)(l). Additionally, a party who prevails in a civil action, other than a tort case,
against the United States is entitled to attomey’s fees and expenses under EAJA, unless the Court finds
the United States’s position was substantially justified or special circumstances make an award unjust.
28 U.S.C. §2412(d)(l)(A). If attorney’s fees and expenses are merited the court may award a
reasonable sum. 28 U.S.C. §2412(b); see also Hensley v. Eckerhart, 461 U.S. 424, 436-37 (1983)
(discussing a district court’s broad discretion in determining an appropriate award). The court finds

that under the EAJA, plaintiff is entitled to an award of attorney’s fees and costs.

Hollev v. Berrvhill

ORDER GRANTING PLAINTIFF’ S l\/IOTION FOR Harv;ly Grad(,;W:BpAséS%
arve ' ra ,
EAJA FEES _ page 1 323 Queen AnneyAvenue N., Suite 102

Seattle, WA 98109
Ph.: 206.331.3927 - Fax: 206.327.9284

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

The Court finds the award Plaintiff requests is reasonable. Based on Plaintiff’s submissions
itemizing the cost of certified mail for service of process and the hours the attorney spent on this
matter and using the Ninth Circuit’s EAJA hourly rates, the court awards Plaintiff the following: (l)
$20.85 in costs, and (2) $6,128.29 in fees as itemized by dates and conforming to the hourly rates
established by the Ninth Circuit, for a total award of $6,149.14.

Accordingly, IT IS HEREBY ORDERED:

l. Plaintiff’s motion for costs and attorney’s fees, ECF 37, is GRANTED in the
amount of $6,149. 14.

2. The Commissioner is DIRECTED to pay EAJA costs and attorney’s fees in the
amount of $6,149.14.

3. The EAJA award shall be made Payable Directly to Plaintiff’ s Counsel and
should be issued and payable directly to plaintiffs attorney, Harvey Grad, 323
Queen Anne Ave. N., Suite 102, Seattle, WA 98109 in the sum of 86,218.29 in fees,
and for $20.85 in costs.

4. EAJA costs, attorney’s fees and expenses, are subject to any offsets allowed under
the Treasury Offset Program, as discussed in Astrue v. Ratlz'jj", 560 U.S. 586 (2010).

5. Since this court remanded this case for further administrative proceedings and there
are no pending motions, hearing or deadlines, the Clerk’s Office is directed to now
CLOSE this file.

IT IS SO ORDERED. The Clerk’s Offlce is directed to enter this Order and provide

copies to all counsel.

Dated this at dayof Jj:;/):i 2019.

RICHARD A. JONES, United StateU Dist ct Court Judge

Holley v. Ber__ryhill

oRDER GRANTING PLAINTlFF’s MoTIoN FoR H='"§y Gradéw§“l;‘$“"“
` arVe l‘a ,
EAJA FEES _ page 2 323 Queen AnneyAvenue N., Suite 102

Seattle, WA 98109
Ph.: 206.331.392'-' - Fax: 206.327.9284

 

